United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-2118
                                   _____________

Minority Business Enterprise Legal       *
Defense and Education Fund, Inc.;        *
Pine Lawn Equality Association, Inc.;    *
King Management Corporation;             *
                                         * Appeal from the United States
             Appellants,                 * District Court for the
                                         * Eastern District of Missouri.
      v.                                 *
                                         *       [UNPUBLISHED]
Wal-Mart Stores, Inc.,                   *
                                         *
             Appellee.                   *
                                   _____________

                                 Submitted: December 8, 1997
                                     Filed: December 19, 1997
                                  _____________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Plaintiffs alleged that in violation of 42 U.S.C. § 1981(a) and § 1982 defendant
Wal-Mart Stores, Inc., rejected an unsolicited offer by plaintiff King Management
Corporation, an African-American owned business, to sell or lease property located in
Pine Lawn, Missouri. The District Court1 dismissed plaintiffs' complaint pursuant to


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief can be granted.
Plaintiffs appeal.

       Having considered all the arguments made by plaintiffs for reversal, we conclude
that the complaint was properly dismissed for the reasons stated in the well-reasoned
memorandum and order of the District Court. Since an extended opinion by this Court
would add nothing of substance to the reasoning of the District Court, we forego further
discussion of the issues.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-